Citation Nr: 1511320	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  07-23 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased disability rating for sclerosis of L5-S1 facet articulation, claimed as back pain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 

INTRODUCTION

The Veteran served on active duty from February 2002 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which, in pertinent part, denied entitlement to an increased rating for L5-S1 facet articulation.

In April 2008, the Veteran appeared and testified at a Board hearing before an acting Veterans Law Judge held at the RO.  A transcript of the proceeding is of record.  In March 2013, the Veteran was notified that the Veterans Law Judge who held the April 2008 hearing was no longer with the Board (due to retirement) and he was asked whether he would like another hearing, to which he responded he did not wish to appear at a second hearing, and that his case should be considered on the evidence of record.

This matter was previously before the Board in May 2008, March 2010, and August 2011 when it was remanded to the Appeals Management Center (AMC) for further development.  The AMC completed the additional development as directed, continued to deny the claim, and returned the case to the Board for further appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104 -05 (2008); Dyment v. West, 13 Vet. App. 141


FINDINGS OF FACT

1.  A lumbar spine disability is manifested, at worst, by forward flexion to 80 degrees, without any findings of ankylosis of the entire thoracolumbar spine.

2.  There is no objective evidence of a neurological disorder related to the Veteran's service-connected sclerosis of L5-S1 facet articulation. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in May 2006 and May 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  Service treatment records and post-service VA and private treatment records have been associated with the claims file.  The Board notes that there may be some outstanding private treatment records.  However, in July 2012, VA received correspondence from the Veteran requesting a copy of his claims file to determine which medical records were received, and stated that he was 'not comfortable giving [VA] access to any of [his] non-VA records other than the copies [he] sent to [the] office.'  The Veteran was again asked to provide a signed authorization so the AOJ may obtain any outstanding private treatment records, or provide any additional private treatment records he wanted considered with his claim.  The Veteran did not identify any outstanding private treatment records or submit any additional records.  The Board notes that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such a claimant must cooperate fully with VA's reasonable efforts to obtain private relevant records.  38 C.F.R. § 3.159(c)(1)(i).  The Board finds that VA has fulfilled its duty to assist in obtaining such records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  In this case, the Veteran was provided VA examinations in June 2006, November 2008, June 2011, March 2012, and January 2014 to determine the nature and severity of the Veteran's service-connected disability.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports along with the remainder of the evidence of record contain sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating Claim

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

III. Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The Veteran was granted service connection for a lumbar spine disability in a July 2002 RO decision due to an in-service injury.	

Service connection for sclerosis of L5-S1 facet articulation was granted based on a 2003 in-service motor vehicle accident.  

In a January 2006 VA progress note, the Veteran presented after injuring his back attempting to move a Christmas tree into a dumpster.  He reported pain as 8-9/10 on right aspect of lower back with intermittent radiation down the right thigh.  His pain was worse with movement and with upright posture.  He denied numbness or tingling and loss of motor function.  He treated with Motrin without relief.  The Veteran also reported he injured his back about a year ago after moving a refrigerator.  He was treated with 1 month of physical therapy (PT).  Upon examination, he was tender to palpation on right aspect of lower back.  Straight leg test was negative bilaterally (did not elicit pain down leg).  Sensation was grossly intact to light touch in lower extremities.  Strength testing was 5/5 in lower extremities with full range of motion.  The diagnosis was acute low back pain.

During a January 2006 follow-up, the Veteran reported his back pain is getting worse.  He stated that pain is across entire lower back, and he has had intermittent "shooting pains" into both legs, but not at the same time.

In a June 2006 VA progress note, the Veteran reported that after a January 2006 injury, he has had radiating right lower extremity pain 4-5 times per week, whereas prior to the injury it was only a couple of times a year.  The Veteran rated his radiating pain at 10/10 when it is active.  He reported he had outside chiropractic care without success, he has taken medication for extended periods without pain relief, and also saw PT while in the military with no symptom reduction.  Upon physical examination, lumbar range of motion was limited by tight muscular pain at right sacroiliac joint (SIJ) and lower lumbar with flexion, and central lumbosacral pain with extension.  Repetitive motion exam did not centralize or peripheralize symptoms.  Straight leg raising bilaterally elicited hamstring tightness and low back pain.  Lower extremity testing to light touch was intact.  The examiner noted that symptoms are consistent with mechanical low back pain, possibly secondary to internal disc derangement or SIJ dysfunction.  The examiner noted that the Veteran's symptoms do not demonstrate a typical pattern following a definitive diagnosis on exam.

Additional VA progress notes dated from January to June 2006 indication ongoing complaints of low back pain with treatment including chiropractic care. 

During a June 2006 VA examination, the Veteran reported a flare-up moving a Christmas tree in 2006.  He reported that after the injury he was out of work for three week, and then on light duty for 6-8 weeks.  He reported the pain was severe and was shooting into his legs.  He denied limitation of motion or functional impairment during the flare-up.  He complained of chronic daily low back pain with intermittent radiation of pain only into his right leg with stiffness.  He denied weakness, but reported that sitting or standing too long or in one position can bring on the shooting pains.  He indicated he gets relief with stretching out his back.  He reported he is able to work but he uses a back support for lifting.  He takes medication for treatment.  The Veteran stated that there are no effects of the condition on his mobility, activities of daily living, or driving.  He worked doing maintenance and indicated that he does not do any lifting greater than 5 pounds.  Upon physical examination, forward flexion was noted to 90 degrees with pain, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  The examiner noted that the spine is not painful on motion, but, that the range of motion is additionally limited by pain fatigue, weakness or lack of endurance following repetitive use or during flare-ups.  There was no objective evidence of painful motion spasm weakness, fixed deformity (ankylosis), or abnormality of musculature of back.  The examiner noted there was tenderness over paraspinal muscles in lower back area.  Upon neurological examination, deep tendon reflex were 2+ bilaterally with no sensory/motor deficits.  The impression was mechanical low back pain with subjective radicular pain with no neurological deficits on exam with mild residual functional impairments. 

In a September 2006 VA progress note, the Veteran complained of intermittent back pain for two years.  He stated he was better after chiropractic treatment, but the pain has now recurred associated with pain down leg.  Upon examination, the back was nontender over spine and tender in right paraspinous area.  Straight leg raising was equivocal on right and negative on the left.  Reflexes were intact.  The impression was musculoskeletal low back pain with possible nerve root impingement, based on persistent sciatic symptoms.

A private MRI report dated in October 2006 showed the alignment was unremarkable.  There was no significant focal signal abnormality within the vertebral bodies, and no disc herniation or significant encroachment on the thecal sac or neural foramina. 

Private treatment records dated from October to November 2006 include diagnoses of low back pain and sciatica.  During a November 2006 follow-up, the Veteran complained of back pain radiating along the right leg down to the knee and some recent paresthesias down to the left foot.  On review, he reported no bowel or bladder difficulty.  He has continued work.  Physical exam revealed motor strength testing with no isolated deficits, and sensation intact for pinprick.  Bilateral lower extremity nerve conduction studies showed good response amplitudes and conduction other than a slightly decreased right reflex response compared to the left side.  Bilateral lower extremity electromyography (EMG) and paraspinal EMG were noted to be within normal limits.  There was no acute or chronic degeneration or neuropathic changes and no evidence for radiculopathy.  The examiner found the Veteran has persistent difficulty with low back pain and episodic sciatica, right primarily but more recently some paresthesias along the left.  He had no significant deficits on clinical examination and benign electrodiagnostic studies today as well as the MRI scan evaluation.

Private treatment records dated from November 2006 to March 2008 include ongoing complaints of back pain with radiation down the right leg.  A private treatment record dated in December 2006 indicates the Veteran underwent a bilateral L4-L5 and L5-S1 intraarticular facet block under fluoroscopy.  In a January 2007 follow-up, the Veteran complained of severe bilateral lumbar pain associated with right buttock pain and right posterolateral thigh pain associated with right dorsal foot pain.  

In a May 2007 VA PT note, the Veteran complained of low back pain.  He reported he was initially injury in 2003, and reinjured his back in 2005 and 2006.  He stated his low back pain was intermittent for past few years, then became chronic since reinjury in 2006.  Weight bearing, lifting, and prolonged time in one position make pain worse.  Rest provides relief.  He also complained of intermittent numbness in bilateral feet which cause him to be unsteady since reinjury in January 2006.  He had an MRI in March 2007 which showed a diffuse disc bulge at L5-S1 without significant neural foraminal narrowing or central spinal stenosis.  He is seen by chiropractor and is being followed by the pain clinic.  The Veteran reported having had a steroid injection in November 2006 with only temporary relief. 

In a July 2007 VA progress note, the Veteran reported worsening of his back symptoms. 

During a November 2008 VA examination, the Veteran complained of constant discomfort worse with prolonged positions.  He reported he will get random electric sensation down both legs.  He also complained of weakness with walking, stair climbing.  The Veteran reported he is currently in between jobs and is not performing any activity currently.  He reported problems with carrying his son for 10 minutes and standing over the sink to wash dishes.  He indicated he had pain down right leg initially once every 3-4 months, and now he has piercing pain down both legs for the past year.  He denied flare-ups but indicated that his back pain depends on his activity level.  Upon physical examination, forward flexion was noted to 80 degrees with pain, extension to 30 degrees with pain at 25 degrees, right lateral flexion to 50 degrees, left lateral flexion to 40 degrees, and left and right lateral rotation to 30 degrees.  Range of motion was limited by pain.  He reported no incapacitating episode in past 12-month period.  Sensory examination was intact to sharp, light touch vibration.  Motor examination showed 5/5 strength with flexion, 4/5 with extension, but the examiner questioned level of effort attempted since smoothly overcome by examiner.  Reflexes were 3+ bilaterally.  There was negative bilateral Lasegue's sign.  The examiner noted that the subjective report of sciatica type nerve pain is intermittent and was noted to have occurred following the January 2006  injury.  There is evidence of diffuse disk bulge on MRI; however, prior MRIs were noted to have been normal as were EMG performed in November 2006 per private treatment notes.  The examiner determined that it, therefore, is less likely that the current disk bulge is related to any subjectively reported low back injury while in the military.  The examiner noted overall mild to moderate functional impairment as reported by Veteran.  He stated his recent change in position was due to his inability to meet the physical requirements of his prior job. 

During a June 2011 VA nerves examination, the Veteran denied any lower back injuries after discharge from military service.  In 2006-2007 the veteran began experiencing the same symptoms in his left leg.  The examiner determined that there is insufficient objective medical evidence to support an opinion that the Veteran has a neurologic disorder.  A November 2006 bilateral lower extremity electrodiagnostic study was normal.  The Veteran reported weekly flare-ups of severe back pain.  He also complained of radiating pain from the waist into both buttocks then down the posterior aspect of both thighs, posterior knees, posterior lower legs, posterior ankles, and soles of the feet but stopping at the toes.  Upon physical examination, the examiner noted no ankylosis.  Upon physical examination, forward flexion was noted to 80 degrees, extension to 20 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees, all with pain.  Sensory exam of the left and right lower extremities were normal.  Motor testing was also normal.  The examiner found there was insufficient objective medical evidence available at the time of this examination to support a nexus between the Veteran's lower back and leg condition and the Veteran's active military service.  The history provided by the Veteran of two lower back injuries during his active military service were not substantiated by SMRs available to this examiner at the time of this examination.  The Veteran's physical examination was not consistent neurocompressive spinal pathological conditions.  The available imaging studies including lumbar spine MRIs and electrodiagnostic studies of both lower extremities do not objectively confirm a clinically significant lumbar spine condition or neurologic disorder.  

In a March 2012 VA addendum opinion, the examiner indicated that the opinion rendered in the June 2011 is not changed by the information provided in the review of the Veteran's claims file.  The available objective medical evidence does allow this examiner to separate symptoms of the Veteran's nonservice connected residuals of his work related injury from those attributable to his service-connected low back disability as it is this examiner's opinion that any reported symptoms are not attributable to the Veteran's active military service.  As already stated this examiner disputes the opinion that the Veteran has a service connected lower back condition or leg condition.  It remains this examiner's opinion that the Veteran's symptoms are not attributable to the Veteran's military service.  The available objective medical evidence does not support an opinion that the Veteran's neurological symptomatology is medically related to or is a progression of his service-connected low back disability.

During a December 2013 VA neurological examination, the Veteran complained of near constant lower back pain that is sharp and stabbing.  It also may radiate down his buttocks.  It is worsened if he walks 'too long' (more than several hundred feet) or 'sits too long' (he needs to stretch once an hour).  He is a 9-1-1 dispatcher 
But he has to take breaks.  The last time he missed work because of his back pain was 4-5 years.  He notes that he has episodes of lower back pain where they are so bad where he curls up into the fetal position.  This occurs nearly once a week and the longest they typically last is approximately 4 minutes.  They have not prevented him from working, though he has had them at work that are not as intense.  He does not report any that have required bed rest.  Upon physical examination speech, gait, strength, and deep tendon reflexes were noted as normal.  The examiner noted mild increased tone in left greater lumbar region at approximately L4-5 area, negative straight left raise,  a 'pulling' sensation noted in posterior aspect of legs when bending over from an upright position, and no SI joint tenderness.  Of note, the examiner indicated that the Veteran reported that he always has a back brace available to him; he did not have one at today's appointment.  The Veteran reported chronic pain, endorsing that he has not had a pain free moment in approximately a decade.  The examiner noted that records from other providers note that the pain has been intermittent in nature.  The first injury that the Veteran described was self-limiting, lasting approximately two weeks.  The second injury has resulted in longer lasting lower back pain.  The history after this has several episodes of flares of back pain associated with heavy lifting (e.g., moving a Christmas tree; moving a refrigerator).  Multiple MRI studies of his lumbar spine have not shown sclerosis of L5-S1 facet articulation or disc herniation.  Further, initial x-rays showed 'very subtle sclerosis of the L5-S1 articulation' not seen on subsequent X-rays or MRI lumbar spine studies.  Veteran did not have physical examination findings, MRI studies, or EMG studies that support the diagnosis of L5-S1 disc herniation.  He had normal power in L5 innervated muscles, no sensory loss in the L5 or S1 dermatomes, and his pain radiates to above the knee rather than below the knee.  As such, his presentation is not consistent with intervertebral disc disease; as noted by previous orthopedic notes, it is consistent with mechanical lower back pain, and more specifically myofascial pain.  The radiation that he describes is consistent with tighter tendons of the long head of muscles of his leg (specifically the biceps femoris and semitendinosus and semimembranosus).  His chronic lower back pain has not caused him to miss work.

During an April 2014 VA examination, the Veteran denied flare-ups that impact the function of the thoracolumbar spine.  Upon physical examination, forward flexion was to 90 degrees or greater, extension to 30 degrees or greater, right and left lateral flexion to 30 degrees or great, and left and right lateral rotation to 30 degrees or greater.  There was no change of range of motion on repetitive motion.  The examiner noted the Veteran has functional impairment and/or additional limitation of range of motion of the thoracolumbar spine after repetitive use due to pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weightbearing.  The examiner noted no spasms or guarding resulting in abnormal spinal contour.  Muscle and reflex examination was normal.  Straight leg raising was negative.  The examiner noted the Veteran has radiculopathy described as mild intermittent pain of the lower extremities.  The examiner noted involvement of the L4/L5/S1/S2/S3 nerve roots, but noted the severity of radiculopathy as "not affected".  There was no evidence of ankylosis or intervertebral disc syndrome.  As the Veteran denied flare-ups, the examiner noted pain, weakness, fatigability, or incoordination would not significantly limit functional ability during flare-ups.  However, the examiner noted that the Veteran subjectively reports pain when his back is used repeatedly over a period of time.  This was not observed during the office visit today.  There is insufficient objective evidence that would provide a reliable prediction of decreased functional ability.  As such, this examiner cannot predict the degree of further functional loss or decreased range of motion. 

IV.  Analysis

Disabilities of the spine are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2014).  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

Under the current rating criteria, degenerative arthritis of the spine (designated at Diagnostic Code 5237) is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  Intervertebral disc syndrome (designated at Diagnostic Code 5243) is rated either pursuant to the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The diagnostic code criteria pertinent to rating spinal disabilities in general were revised effective September 26, 2003 (as codified in relevant part at 38 C.F.R. § 4.71, Diagnostic Codes 5237 through 5243).  A 20 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 20 degrees but not greater than 50 degrees; or, the combined rating of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for lumbosacral strain, Diagnostic Code 5242 for degenerative arthritis of the spine, and Diagnostic Code 5243 for intervertebral disc syndrome.

In addition to evaluating intervertebral disc syndrome (IVDS) under the general rating formula for diseases and injuries of the spine outlined above, it may also be rated based on incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  Note (1) defines an 'incapacitating episode' as 'a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.'  'Chronic orthopedic and neurologic manifestations' were defined as 'orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.'

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Initially, the Board notes that there has been no diagnosis of IVDS during the claims period.  The December 2013 and April 2014 VA examiners specifically stated that there were no findings of IVDS; therefore, a rating under the criteria for IVDS is not warranted.

As the Veteran is not entitled to an increased rating based on incapacitating episodes, it is necessary to determine whether he is entitled to a higher rating based on his orthopedic and neurological manifestations.  Turning to the orthopedic manifestations, the limited thoracolumbar forward flexion shown by the Veteran at his VA examinations do not warrant a higher disability rating of 20 percent.

The Board notes that in order for the Veteran to be awarded a disability rating higher than 20 percent under the general spine formula, the evidence must show for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  As discussed in detail above, the evidence fails to demonstrate limitation of motion or ankylosis of the entire thoracolumbar spine to obtain a higher evaluation.  See supra 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).  In fact forward flexion was limited to, at worst, 80 degrees as shown during the November 2008 and June 2011 VA examinations.

Furthermore, the evidence simply does not show favorable ankylosis of the lumbar spine to warrant a 40 percent disability rating or unfavorable ankylosis to warrant a 50 percent disability rating.  The aforementioned ranges of motion findings do not demonstrate that the joint was immobile or fixed in place.  As the Veteran has not been noted to have ankylosis of the spine at any time or limitation of motion to 30 degrees or less, the Board finds that a disability rating in excess of 20 percent is not warranted for his orthopedic findings.

Further, there is no evidence to support a higher compensable disability rating for the lumbar spine disability based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited a sufficient degree of limited flexion or extension, even when accounting for the factors of functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  During the April 2014 VA examination, the examiner noted limitation of function due to pain upon repetitive motion, however, additional limitation of motion was not found.  There is no evidence of functional loss that equates to the loss of motion necessary for an increased 40 percent rating (forward flexion limited to 30 degrees or less).  Therefore, an increased rating under DeLuca is not warranted.

The Board has also considered whether a separate evaluation is warranted based on neurological disorder associated with the service-connected back disability; especially in light of the private record.  Although the private record includes multiple complaints of radiating pain and paresthesiasias, MRI and EMG reports have consistently been negative.  Furthermore, the June 2011 VA examiner, in a March 2012 addendum, determined that the available objective medical evidence does not support an opinion that the Veteran's neurological symptomatology is medically related to or is a progression of his service-connected low back disability.  Furthermore, the December 2013 VA examiner determined that the radiation that the Veteran describes is consistent with tighter tendons of the long head of muscles of his leg (specifically the biceps femoris and semitendinosus and semimembranosus).  As there is no objective evidence of a neurological disability caused or related to his service-connected back disability, the Board finds that the weight of the lay and medical evidence does not demonstrate that there is a separately ratable neurologic disorder.

In sum, an evaluation in excess of 20 percent rating for a lumbar spine disorder is not warranted at any time during the appeals period.  Based upon the guidance of the Court in Hart, 21 Vet. App. 505 (2007), the Board has considered whether staged ratings are appropriate; however, in the present case, no staged ratings are warranted by the Veteran's symptomatology.

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected back disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2014).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The record demonstrates that the Veteran has complaints of limitation of motion which is considered by the rating criteria and pain which is considered by the DeLuca factors.  Furthermore the record demonstrates that the Veteran is without hospitalization as a result of his back disability.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.


ORDER

Entitlement to an increased disability rating for sclerosis of L5-S1 facet articulation, claimed as back pain, currently rated as 20 percent disabling, is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


